DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/2020 has been entered.


Restriction Requirement
Newly submitted claims 4-5 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a method for product authentication including generating a rating of the authentication opinion based on administrator feedback, classified in G06Q 30/0609.
II. Claims 4-5, drawn to a method for product authentication including storing an image with an authentication tag, wherein the authentication tag is valid for a predetermined duration, and wherein the predetermined duration is determined by a prespecified authentication level of service associated with the seller system, classified in G06Q 30/0641.

The inventions are distinct, each from the other because of the following reasons:


Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 4-5 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 818.02(a) and § 821.03.



Claims Status
Claim 1 has been amended.
Claims 2-5 were newly added.
Claims 4-5 are withdrawn, in accordance with the above restriction requirement.
Claims 1-3 are pending and rejected.


Response to Arguments
Specification Objection
Applicant’s amendments, filed 9/19/2020, overcome the previous specification objection.  The previous objection to the specification has been withdrawn.  

Arguments under 35 USC 101
Applicant's arguments with respect to the rejection of claim 1 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception.  Applicant does not disagree with Examiner’s assessment that the claims are directed to a judicial exception (i.e. abstract idea).  The claims continue to be directed to an abstract idea as they relate to ‘certain methods of organizing human activity’ as described below.  
Applicant argues the claims recite a practical application, however, the claims merely include instruction to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea.  Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Applicant points to a technical improvement of “remotely authenticating products sold online.”  Although the claim may use technology (i.e. a computer) to perform 
The eligible claims of DDR Holdings were found eligible at least in part because they specified how interactions with the computer/Internet were manipulated to yield the desired result (i.e. generate a composite webpage). In a manner similar to the ineligible claims of Internet Patents (and unlike the eligible claims of DDR Holdings), claim 1 fails to provide any restriction on the manner in which the functions are to be performed by computerized components recited at a high level of generality. 
The additional elements (i.e. computer, authentication system) are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).
As written, the claims fail to be significantly more than the abstract idea because the claims use a computer or other machinery in its ordinary capacity for economic or other tasks or simply add a general purpose computer or computer components after the fact to an abstract idea.  Therefore the claims continue to be viewed as examples of an abstract idea without significantly more and thus lack subject matter eligibility.  
Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.

For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.


Arguments under 35 USC 102
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 102 have been fully considered but are not persuasive, in view of the accompanying amendments. The claims remain rejected as ineligible for patenting under the current 35 USC 102 rejection, explained in detail below.
Applicant argues that Deyle fails to teach the added limitations of claim 1.  Examiner disagrees and directs Applicant’s attention to the Deyle disclosure at para [0051].  Deyle specifically contemplates the need for a “scoring method” which “would combine scores” including various features and factors and may also require that “a human authenticator may be consulted”.  A scoring method would result in a hierarchy of scores which reads on Applicant’s amended ‘rating of the authentication opinion.’  Thus, the Deyle reference also contemplates “generating a rating of the authentication opinion based on administrator feedback”.  
As such, the Deyle reference anticipates independent claim 1 and the rejection under 35 USC 102 has been maintained and is explained in further detail below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.

Claim 3 recites the limitation “wherein the predetermined duration is determined by a prespecified authentication level of service associated with the seller system”. It is unclear as to whether “level of service associated with the seller system” should be interpreted as “the length of time an authentication identification number may be valid can correspond to the level of service purchased by the seller” (see Specification, para [0040]) or some other association with the seller system.  As such, the claim is indefinite for failing to distinctly claim the invention. For purposes of examination, “level of service associated with the seller system” is interpreted as “level of service purchased by the seller” as this appears to be Applicant's intent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 USC § 101.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites 
receiving a seller registration request on a seller system; 
receiving item information; 
receiving digital images or electronic data corresponding to the item to be authenticated are received from the seller system; 
sending an electronic message from the authentication system to an expert system for item authentication; 
sending an electronic message from the authentication system to a buyer indicating that authentication is in progress;
receiving an authentication opinion result electronic message at the authentication system from the expert system; 
sending an electronic message containing the authentication opinion result to the seller system;
generating an authentication tag including a machine-readable indicium that includes an encoded authentication system reference number that is associated with the authentication opinion result store; 
receiving an image of the item with the authentication tag affixed to the item; and 
storing the image of the item with the product authentication tag affixed to the item.


This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): the authentication system, the graphical user interface, a database. These generally link the abstract idea to a particular technological environment (i.e. computers and the Internet) (see MPEP 2106.05(h)); and the authentication system is merely being used as a tool to perform the abstract idea (i.e. a generic computer components) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.
Dependent claims 2 and 3 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for authenticating an item for sale. Thus, each of claims 2 and 3 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deyle et al. (U.S. Pre-Grant Publication No. 2014/0143090), hereinafter “Deyle”.

Regarding claim 1, Deyle teaches a computer-implemented method comprising:
receiving, at an authentication system, a seller registration request via a graphical user interface on a seller system (Figs. 1, 2; para [0055], goods seller sends a request to the authentication service of goods to be sold by the seller); 
receiving, at the authentication system, item information via the graphical user interface (Figs. 1, 2; para [0055], service requests other indicia of authenticity); 
receiving, at the authentication system, digital images or electronic data corresponding to the item to be authenticated are received from the seller system (Figs. 1, 2; para [0055], seller then takes photos and then sends the photos to the service); 
sending an electronic message from the authentication system to an expert system for item authentication (Fig. 1; para [0050], information can be presented to a human authenticator for side-by-side comparison); 
sending an electronic message from the authentication system to a buyer indicating that authentication is in progress (Fig. 2; para [0055], service determines authenticity and reports the results of the comparison to the seller/buyer);
receiving an authentication opinion result at the authentication system from the expert system (Figs. 1, 2; para [0051], provide a combined-confidence about the authenticity of a luxury good; para [0055], service determines authenticity); and 
sending an electronic message containing the authentication opinion result to the seller system (Figs. 1, 2; para [0052], authentication service provides the seller with an “authentication certificate"; para [0055], service reports the results of the comparison to the seller);
generating an authentication tag including a machine-readable indicium that includes an encoded authentication system reference number that is associated with the authentication opinion result store in a database of the authentication system (Fig. 3; para [0052]-[0053], service provides the seller with an "authentication certificate”…certificate may supply any subset of the following information: item photos (potentially with the verification code), item description, seller ID, seller affiliation (i.e. company name), seller item number, random identification code, identification code creation date, identification code expiration date, authenticity determination, and pointers to a trusted third-party application or website that contains the original authentication certificate…link or QR code or RFID/NFC tag); 
receiving an image of the item with the authentication tag affixed to the item (Fig. 3; para [0056], sample screen shot of a website page of the authentication service which has generated a random identification number for use with the pictures.); 
generating a rating of the authentication opinion based on administrator feedback (Figs. 1, 2; para [0051], scoring method would combine scores… a human authenticator may be consulted for final judgment); and 
storing the image of the item with the product authentication tag affixed to the item in the database (Fig. 3; para [0056], sample screen shot of a website page of the authentication service which has generated a random identification number for use with the pictures.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND R LOHARIKAR whose telephone number is (571)272-8756.  The examiner can normally be reached on M-F 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684